Exhibit 10.2

 

 

 

 

 

 

 

Dated May 2, 2018

 

 

 

Subscription Agreement

 

 

 

between

 

 

KONA GRILL, INC.

as Company

 

 

and

 

 

Berke Bakay

as the Purchaser

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

Page

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

   

Section 1.01

Definitions

1

Section 1.02

Interpretation and Rules of Construction

4

   

ARTICLE II PURCHASE AND SALE OF SECURITIES

4

   

Section 2.01

Sale and Issuance of the Purchased Shares

4

Section 2.02

Purchase Price

5

Section 2.03

Closing

5

   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

6

   

Section 3.01

Organization

6

Section 3.02

Authorization; Enforcement; Validity

6

Section 3.03

No Conflicts

6

Section 3.04

Consents

6

Section 3.05

Status and Investment Intent

6

Section 3.06

Brokers and Finders

7

Section 3.07 No Additional Representations 7    

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

7

   

Section 4.01

Organization and Qualification

7

Section 4.02

Capitalization

8

Section 4.03

Authorization; Enforcement; Validity

8

Section 4.04

No Conflicts

9

Section 4.05

Consents

9

Section 4.06

Issuance of Purchased Shares

9

Section 4.07

No General Solicitation

9

Section 4.08

No Integrated Offering

9

Section 4.09

Public Documents

10

Section 4.10

Financial Statements

10

Section 4.11

No Undisclosed Liabilities

10

Section 4.12

Internal Controls and Procedures

10

Section 4.13

Absence of Changes

11

Section 4.14

Contracts

11

Section 4.15

Environmental Matters.

13

Section 4.16

Insurance.

13

Section 4.17

Litigation

13

Section 4.18

Compliance with Applicable Laws; Permits

13

Section 4.19

Tax Status

14

Section 4.20

Patents and Trademarks.

14

Section 4.21

Labor and Employment Matters

15

Section 4.22

Title to Property and Assets

15

Section 4.23

Transactions With Affiliates

16

Section 4.24

Brokers and Finders

16

Section 4.25

No Additional Representations

16

   

ARTICLE V AGREEMENTS OF THE PARTIES

16

   

Section 5.01

Further Assurances

16

Section 5.02

Expenses

16

Section 5.03

Confidentiality

16

Section 5.04

Reservation of Shares

17

 

(i)

--------------------------------------------------------------------------------

 

 

Section 5.05

Information and Inspection Rights

17

Section 5.06

Directors and Officers Insurance

17

   

ARTICLE VI MISCELLANEOUS

18

   

Section 6.01

Survival

18

Section 6.02

Indemnification

18

Section 6.03

Limitation to the Indemnitor’s Liability

19

Section 6.04

Governing Law

19

Section 6.05

Arbitration

19

Section 6.06

Counterparts

19

Section 6.07

Severability

20

Section 6.08

Entire Agreement

20

Section 6.09

Notices

20

Section 6.10

No Third Party Beneficiaries

21

Section 6.11

Successors and Assigns

21

Section 6.12

Construction

21

Section 6.13

Further Assurances

21

Section 6.14

Specific Performance

21

Section 6.15

Amendment; Waiver

21

 

LIST OF EXHIBITS

 

Exhibit A         --         Registration Rights Agreement

 

(ii)

--------------------------------------------------------------------------------

 

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of May 2, 2018, by and
between Kona Grill, Inc., a corporation incorporated under the laws of the State
of Delaware (the “Company”) and Berke Bakay, a resident of the State of Arizona
(the “Purchaser”).

 

RECITALS

 

A.     WHEREAS, the Company desires to issue, sell and deliver to the Purchaser,
and the Purchaser desires to purchase and acquire from the Company, upon the
terms and conditions set forth in this Agreement, the Purchased Shares (as
defined below);

 

B.     WHEREAS, as a condition and inducement to the Purchaser’s willingness to
enter into this Agreement, the Purchaser and the Company will enter into the
Registration Rights Agreement (as defined below) at Closing;

 

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchaser hereby agree as follows:

 

Article I     

DEFINITIONS AND INTERPRETATION

 

Section 1.01 Definitions. In this Agreement, except to the extent otherwise
provided or that the context otherwise requires:

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person;

 

“Agreement” has the meaning set forth in the Preamble;

 

“Bankruptcy and Equity Exception” has the meaning set forth in Section 3.02;

 

“Board” means the board of directors of the Company;

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York;

 

“Closing” has the meaning set forth in Section 2.01;

 

“Company” has the meaning set forth in the preamble;

 

“Company Employee Plan” means any written plan, program, policy, Contract or
other arrangement providing for severance, termination pay, deferred
compensation, performance awards, share or share-related awards, housing funds,
insurance arrangements, fringe benefits, perquisites, superannuation funds
retirement benefits, pension schemes or other employee benefits, that is
maintained, contributed to or required to be contributed to by the Company or
any of its Subsidiaries for the benefit of any current or former employee,
director, officer or independent contractor of the Company or any of its
Subsidiaries, or with respect to which the Company or any of its Subsidiaries
has or would reasonably expect to have any liability or obligation, other than,
in each case, one that is sponsored and maintained by a Governmental Authority.
For the voidance of doubt, the Company Employee Plans include, without
limitation, the Company’s 2002 Stock Plan, the Company’s 2005 Employee Stock
Purchase Plan, the Company’s 2005 Stock Award Plan and the Company’s 2012 Stock
Award Plan.

 

 

--------------------------------------------------------------------------------

 

 

“Company Indemnified Liabilities” has the meaning set forth in Section 6.02.

 

“Company Indemnitees” has the meaning set forth in Section 6.02.

 

“Contract” means any agreement, contract, lease, indenture, instrument, note,
debenture, bond, mortgage or deed of trust or other agreement, commitment,
arrangement or understanding;

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person or securities that represent a majority of
the outstanding voting securities of such Person;

 

“Disclosure Letter” has the meaning set forth in Article IV;

 

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
claim, hypothecation, title defect, right of first option or refusal, right of
pre-emption, third-party right or interests, put or call right, lien, adverse
claim of ownership or use, or other encumbrance of any kind;

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

 

“Financial Statements” has the meaning set forth in Section 4.10;

 

“GAAP” means the United States generally accepted accounting principles or other
accounting standards adopted by a Person and applied consistently throughout the
Financial Statements;

 

“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, local, municipal or other political subdivision or other
government, governmental, regulatory or administrative authority, agency, board,
bureau, department, instrumentality or commission or any court, tribunal,
judicial or arbitral body of competent jurisdiction or stock exchange;

 

“Indemnified Liabilities” has the meaning set forth in Section 6.02;

 

“Indemnitees” has the meaning set forth in Section 6.02;

 

“Indemnitor” has the meaning set forth in Section 6.02;

 

“Intellectual Property” has the meaning set forth in Section 4.20;

 

“Judgment” has the meaning set forth in Section 4.17;

 

“knowledge” means, with respect to any party, the actual knowledge of such
party’s executive officers (as defined in Rule 405 under the Securities Act)
after due inquiry, including inquiry of other officers or employees of such
party;

 

“Law” means any federal, national, foreign, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law), official policy, rule or interpretation of
any Governmental Authority with jurisdiction over any of the Company or the
Purchaser;

 

2

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate, has or would reasonably be
expected to have a material adverse effect on (a) the business, properties,
assets, liabilities, operations, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole, or (b) the authority or
ability of the Company to perform its obligations under the Transaction
Documents; provided, however, that for purposes of clause (a) above, in no event
shall any of the following exceptions, alone or in combination with the other
enumerated exceptions below, be deemed to constitute, nor shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any effect resulting from compliance with the terms and conditions
of, or from the announcement of the transactions contemplated by this Agreement
and/or any other Transaction Document, (ii) any effect that results from changes
affecting any of the industries in which the Company or its Subsidiaries operate
generally or the economy generally, (iii) any effect that results from changes
affecting general worldwide economic or capital market conditions, provided that
any such changes in (ii) and (iii) do not disproportionately affect the Company
in any material respect relative to other similarly situated participants in the
industry in which they operate, (iv) any pandemic, earthquake, typhoon,
hurricane, tornado or other natural disaster or similar force majeure event, (v)
any failure to meet any internal or public projections, forecasts, or guidance,
provided that the underlying causes that lead to any failure to meet any
internal or public projections, forecasts, or guidance as set forth in (v) are
not exceptions to a Material Adverse Effect, or (vi) any change in the Company’s
stock price or trading volume, in and of itself, provided that the underlying
causes that lead to any change in the Company’s stock price or trading volume as
set forth in (vi) are not exceptions to a Material Adverse Effect;

 

“Material Contract” has the meaning set forth in Section 4.14;

 

“Memorandum and Articles” means the articles of incorporation and bylaws of the
Company in effect from time to time;

 

“NASDAQ” means the Nasdaq Global Market;

 

“Common Stock” mean the common stock, par value $0.01 per share, of the Company;

 

“Per Share Purchase Price” has the meaning set forth in Section 2.01.

 

“Permits” has the meaning set forth in Section 4.18(b);

 

“Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, limited liability company, organization,
entity or Governmental Authority;

 

“Proceedings” has the meaning set forth in Section 4.17;

 

“Public Documents” has the meaning set forth in Section 4.09;

 

“Purchaser” has the meaning set forth in the preamble;

 

“Purchased Shares” means [492,997] shares of Common Stock to be issued to the
Purchaser pursuant to Section 2.01;

 

“Purchased Shares Purchase Price” has the meaning set forth in Section 2.02;

 

“Registration Rights Agreement” means the registration rights agreement
substantially in the form attached hereto as Exhibit A;

 

“Returns” has the meaning set forth in Section 4.19;

 

“SEC” means the U.S. Securities and Exchange Commission;

 

“Securities” means any Common Stock or any equity interest of, or shares of any
class in the share capital (ordinary, preferred or otherwise) of, the Company
and any convertible securities, options, warrants and any other type of equity
or equity-linked securities convertible, exercisable or exchangeable for any
such equity interest or shares of any class in the share capital of the Company;

 

3

--------------------------------------------------------------------------------

 

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint stock company, joint venture or other organization or entity,
whether incorporated or unincorporated, which is Controlled by such Person;

 

“Tax” has the meaning set forth in Section 4.19;

 

“Transaction Documents” mean this Agreement, the Registration Rights Agreement,
and each of the other agreements and documents entered into or delivered by the
parties hereto or their respective Affiliates in connection with the
transactions contemplated by this Agreement; and

 

“U.S.” or “United States” means the United States of America.

 

Section 1.02 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

 

(a)     when a reference is made in this Agreement to an Article or Section,
such reference is to an Article or Section of this Agreement;

 

(b)     the headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement;

 

(c)     the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(d)     all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(e)     the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(f)     references to a Person are also to its successors and permitted assigns;

 

(g)     all time references in this Agreement shall refer to the local time in
Hong Kong unless otherwise specified; and

 

(h)     the use of the term “or” is not intended to be exclusive.

 

Article II

PURCHASE AND SALE OF SECURITIES

 

Section 2.01 Sale and Issuance of the Purchased Shares. Immediately after the
execution of this Agreement or at such other time as the parties hereto shall
mutually agree, (i) the Company shall issue and sell to the Purchaser, and the
Purchaser shall subscribe for and purchase from the Company, the Purchased
Shares (the “Closing”).

 

4

--------------------------------------------------------------------------------

 

 

Section 2.02 Purchase Price. The purchase price per Purchased Share (the “Per
Share Purchase Price”) shall be US$1.785 and the aggregate purchase price for
the Purchased Shares (the “Purchased Shares Purchase Price”) shall be
US$880,000.

 

Section 2.03 Closing.

 

(a)       Date and Time. The Closing shall take place remotely via the exchange
of documents and signatures or at such places as the parties hereto shall
mutually agree in writing. The Parties acknowledge and agree that all
transactions occurring at the Closing shall be deemed to have been taken and all
documents to be executed and delivered by all Parties at the Closing shall be
deemed to have been executed and delivered simultaneously, and no proceedings or
actions shall be deemed taken nor any document deemed executed or delivered
until all have been taken, executed and delivered. Unless the Parties otherwise
agree in writing, if the Closing is not consummated at or prior to three
business days following the date of this Agreement, this Agreement shall
automatically terminate and become null and void ab initio.

 

(b)         Payment and Delivery. On the date of the Closing:

 

(i)     (A) the Purchaser shall pay the Purchased Shares Purchase Price to the
Company by electronic bank transfer of immediately available funds to a bank
account designated in writing by the Company at least five (5) Business Days
prior to the date of this Agreement;

 

(ii)     the Company shall deliver to the Purchaser:

 

(A)     a stock certificate representing the Purchased Shares, duly executed on
behalf of the Company;

 

(B)     an indemnification agreement in respect of the Purchaser Director, dated
the date of this Agreement, duly executed on behalf of the Company, in the form
of the indemnification agreements to which the other directors of the Company
are parties as of the Closing;

 

(C)     the Registration Rights Agreement, duly executed by the Company;

 

(c)         Restrictive Legend. Each certificate representing any of the
Purchased Securities shall be endorsed with the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE  SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).  NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 

5

--------------------------------------------------------------------------------

 

 

Article III     

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Company as of the date hereof and
as of the date of the Closing that:

 

Section 3.01 Organization. The Purchaser is a resident of the state of Arizona.

 

Section 3.02 Authorization; Enforcement; Validity. The Purchaser has the
requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents to which he is a party and perform its obligations
under this Agreement and the other Transaction Documents to which it is a party.
The execution, delivery and performance of this Agreement and the other
Transaction Documents to which he is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite action by the Purchaser and no other actions or
proceedings on the part of the Purchaser is necessary to authorize the execution
and delivery by him of this Agreement, the performance by him of his obligations
hereunder or the consummation by him of the transactions contemplated by this
Agreement. This Agreement and the other Transaction Documents to which he is a
party have been or will be duly executed and delivered by the Purchaser, and,
assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (the “Bankruptcy and Equity Exception”).

 

Section 3.03 No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby will not (a) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any Contract to which the Purchaser is a party,
or (b) result in a violation of any Law applicable to the Purchaser, except in
the case of clauses (a) and (b) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

 

Section 3.04 Consents. In connection with the entering into and performance of
this Agreement and the other Transaction Documents, the Purchaser is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, (a) any Governmental Authority in order for it to execute,
deliver or perform any of his obligations under or contemplated hereby or
thereby or (b) any third party pursuant to any agreement, indenture or
instrument to which the Purchaser is a party, in each case in accordance with
the terms hereof or thereof other than such as have been made or obtained.

 

Section 3.05 Status and Investment Intent.

 

(a)     Experienced Investor. The Purchaser has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Purchased Shares. The Purchaser is
capable of bearing the economic risks of such investment, including a complete
loss of its investment. The Purchaser is an “accredited investor” as defined by
Regulation D of the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------

 

 

(b)     No Public Sale or Distribution. The Purchaser is acquiring its
corresponding portion of the Purchased Shares for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act. The Purchaser does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of its portion of the
Purchased Shares. The Purchaser is not a broker-dealer registered with the SEC
under the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

 

(c)     Restricted Securities. The Purchaser acknowledges that the Purchased
Shares are “restricted securities” that have not been registered under the
Securities Act or any applicable state securities Law. The Purchaser further
acknowledges that, absent an effective registration under the Securities Act,
the Purchased Shares may only be offered, sold or otherwise transferred pursuant
to an exemption from registration under the Securities Act.

 

Section 3.06 Brokers and Finders. Neither the Purchaser nor any of his
Affiliates is a party to any agreement, arrangement or understanding with any
Person that would give rise to any valid right, interest or claim against or
upon the Company or the Purchaser for any brokerage commission, finder’s fee or
other similar compensation, as a result of the transactions contemplated by the
Transaction Documents.

 

 

Section 3.07 No Additional Representations. The Purchaser acknowledges that the
Company make no representations or warranties as to any matter whatsoever except
as expressly set forth in this Agreement or in any certificate delivered by the
Company to the Purchaser in accordance with the terms hereof and thereof.

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchaser as of the date hereof and
as of the date of the Closing that, except (a) as set forth in the
correspondingly numbered section of the disclosure letter delivered by the
Company to the Purchaser dated as of the date hereof (the “Disclosure Letter”)
or as set forth in any other section of the Disclosure Letter where it is
readily apparent on the face of such disclosure that such disclosure is intended
to be an exception to such Section of this Article IV or (b) as set forth in its
Public Documents filed prior to the date of this Agreement (without giving
effect to any amendment thereto filed on or after the date of this Agreement and
excluding disclosures of non-specific risks faced by the Company included in any
forward-looking statement, disclaimer, risk factor disclosure or other similarly
non-specific statements that are predictive, general or forward-looking in
nature):

 

Section 4.01 Organization and Qualification. The Company is a corporation duly
incorporated, organized, validly existing and in good standing under the Laws of
the State of Delaware, and has the requisite corporate power and authorization
to own, lease and operate its properties and to carry on its business as now
being conducted. Each Subsidiary of the Company has been duly organized, is
validly existing and in good standing (with respect to jurisdictions that
recognize the concept of good standing) under the Laws of its jurisdiction of
organization, and has the requisite corporate power and authorization to own,
lease and operate its properties and to carry on its business as now being
conducted except where to failure to be in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each of the Company and each of its Subsidiaries is duly qualified or licensed
to do business in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------

 

 

Section 4.02 Capitalization. (a) As of the date of this Agreement, the
authorized share capital of the Company consists of 30,000,000 shares of Common
Stock and 2,000,000 shares of preferred stock, which shall have the rights as
determined by the Board in accordance with the Memorandum and Articles. As of
the date of this Agreement, 10,112,753 shares of Common Stock are issued and
outstanding and (y) no preferred stock is issued and outstanding. As of the date
of this Agreement, options to purchase 1,038,500 Common Stocks have been granted
and are outstanding under the Company Employee Plans. All outstanding shares of
Common Stock are duly authorized, validly issued, fully paid and non-assessable
and not subject to preemptive rights.

 

(b)     Except for any obligations in connection with the Company Employee Plans
or as otherwise set forth above in Section 4.02(a), as of the date of this
Agreement, no Securities were issued, reserved for issuance or outstanding and
no securities of any of its Subsidiaries convertible into or exchangeable or
exercisable for any Securities were issued or outstanding. Except in connection
with the Company Employee Plans, there are no bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, Securities having the right to vote) on any matters on which
holders of Common Stock may vote (“Voting Company Debt”). Except in connection
with the Company Employee Plans, as of the date of this Agreement, there are no
Securities (including without limitation any shareholder rights plan or “poison
pill”), stock-based performance units, share appreciation rights or other
rights, Contracts or undertakings of any kind to which the Company or any of its
Subsidiaries is a party or by which the Company is bound (A) obligating the
Company or any of its Subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional Securities or any Voting Company Debt, (B)
obligating the Company or any of its Subsidiaries to issue, grant or enter into
any such Securities, stock-based performance units, share appreciation rights or
other rights, Contracts or undertakings or (C) that give any Person the right to
receive any economic interest of a nature accruing to the holders of Common
Stock, including any stock-based performance unit, share appreciation right or
similar right or interest based on shares of the Company. Except in connection
with Company Employee Plans, there are no outstanding obligations of the Company
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
Securities, stock-based performance units, share appreciation rights or other
rights.

 

(c)     All of the issued equity securities of each Subsidiary of the Company
are validly issued, fully paid and non-assessable, and were issued in compliance
with the applicable registration and qualification requirements of applicable
Laws.

 

Section 4.03 Authorization; Enforcement; Validity. (a) The Company has the
requisite corporate power and authority to execute and deliver this Agreement
and the other Transaction Documents and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Purchased Shares
in accordance with the terms hereof. The Board have duly and validly authorized
the execution, delivery and performance of this Agreement and the other
Transaction Documents and approved the consummation of the transactions
contemplated hereby and thereby. No other filing, consent or authorization on
the part of the Company is necessary to authorize or approve this Agreement or
the other Transaction Documents or to consummate the transactions contemplated
hereby or thereby, other than any required filing or notification with the SEC
or the NASDAQ regarding the issuance of the Purchased Shares. This Agreement and
the other Transaction Documents have been or will be duly executed and delivered
by the Company, and, assuming the due authorization, execution and delivery by
the Purchaser, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Bankruptcy and Equity Exception. Without limiting the generality of the
foregoing, no approval by the shareholders of the Company is required in
connection with this Agreement and the other Transaction Agreement, the
performance by the Company of its obligations hereunder or thereunder, or the
consummation by the Company of the transactions contemplated hereby or thereby.

 

8

--------------------------------------------------------------------------------

 

 

Section 4.04 No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, the issuance of the Purchased Shares) will not (a) result in a
violation of the articles of incorporation, bylaws or the constitutional
documents of any of the Company’s Subsidiaries, (b) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract to which the Company or any
Subsidiary of its Subsidiaries is a party, or (c) result in a violation of any
Law applicable to the Company or by which any property or asset of the Company
or any of its Subsidiaries is bound or affected), except in the case of clauses
(b) and (c) above, for such conflicts, defaults, rights or violations which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.05 Consents. In connection with the entering into and performance of
this Agreement and the other Transaction Documents, the Company or any of its
Subsidiary is not required to obtain any consent, authorization or order of, or
make any filing or registration with, (a) any Governmental Authority in order
for it to execute, deliver or perform any of its obligations under or
contemplated hereby or thereby or (b) any third party pursuant to any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, in each case in accordance with the terms hereof or thereof other than
such as have been made or obtained, and except for any required filing or
notification with the SEC or the NASDAQ regarding the issuance of the Purchased
Shares. The Company has no knowledge of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the filings or
notifications described in the preceding sentence. The Company is not in
violation of the listing requirements of the NASDAQ and has no knowledge of any
facts that would reasonably lead to delisting or suspension of its Common Stocks
from the NASDAQ in the foreseeable future.

 

Section 4.06 Issuance of Purchased Shares. The Purchased Shares are duly and
validly authorized for issuance and sale to the Purchaser by the Company, and,
when issued and delivered by the Company against payment therefor by the
Purchaser in accordance with the terms hereof, shall be validly issued and
non-assessable and free from all preemptive or similar rights, Taxes and
Encumbrances and the Purchased Shares shall be fully paid with the Purchaser
being entitled to all rights accorded to a holder of the Common Stocks. Assuming
the accuracy of the representations and warranties set forth in Section 3.05 of
this Agreement, the offer and issuance by the Company of the Purchased Shares is
exempt from registration under the Securities Act.

 

Section 4.07 No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Purchased Securities.

 

Section 4.08 No Integrated Offering. None of the Company, any of its Affiliates,
or any Person acting on their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the issuance of any of
the Purchased Shares under the Securities Act, whether through integration with
prior offerings or otherwise.

 

9

--------------------------------------------------------------------------------

 

 

Section 4.09 Public Documents. The Company has timely filed or furnished, as
applicable, all reports, schedules, forms, statements and other documents
required to be filed or furnished by it with the SEC pursuant to the Securities
Act or the Exchange Act (all of the foregoing documents filed with or furnished
to the SEC and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “Public Documents”). As of their respective
filing or furnishing dates, the Public Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder, as
applicable, to the respective Public Documents, and, other than as corrected or
clarified in a subsequent Public Document, none of the Public Documents, at the
time they were filed or furnished, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, there are no outstanding or unresolved comment letters received from
the SEC or its staff.

 

Section 4.10 Financial Statements. As of their respective dates, the financial
statements of the Company included in the Public Documents (the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements (including any related notes thereto)
fairly presented in all material respects the consolidated financial position of
the Company as of the dates indicated therein and the consolidated results of
its operations, cash flows and changes in shareholders’ equity for the periods
specified therein, other than as corrected or clarified in a subsequent Public
Document. The Financial Statements were prepared in accordance with GAAP applied
on a consistent basis (except (a) as may be otherwise indicated in such
financial statements or the notes thereto, or (b) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
to summary statements).

 

Section 4.11 No Undisclosed Liabilities. The Company and its Subsidiaries do not
have any liabilities or obligations other than (a) liabilities or obligations
reflected on, reserved against, or disclosed in the Company’s balance sheet as
of December 31, 2017 (excluding those discharged or paid in full prior to the
date of this Agreement), (b) liabilities or obligations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (c) liabilities incurred since December 31, 2017 in the
ordinary course of business consistent with past practices and any liabilities
incurred pursuant to this Agreement. There are no unconsolidated Subsidiaries of
the Company or any off-balance sheet arrangements of any type (including any
off-balance sheet arrangement required to be disclosed pursuant to Item
303(a)(4) of Regulation S-K promulgated under the Securities Act) that have not
been so described in the Public Documents or the Financial Statements nor any
obligations to enter into any such arrangements.

 

Section 4.12 Internal Controls and Procedures. The Company has established and
maintains disclosure controls and procedures as such terms are defined in, and
required by, Rule 13a-15 or Rule 15d-15 under the Exchange Act. Such disclosure
controls and procedures are effective to ensure that all material information
required to be disclosed by the Company in the reports that it files or
furnishes under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC. The Company
maintains a system of internal controls over financial reporting sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations and (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP. The Company’s management has completed an assessment of
the effectiveness of the Company’s system of internal controls over financial
reporting for the fiscal years ended December 31, 2016 and 2017 in compliance
with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, and such
assessment concluded that such controls were effective and the Company’s
independent registered accountant has issued (and not subsequently withdrawn or
qualified) or will issue, as applicable, an attestation report concluding that
the Company maintained effective internal control over financial reporting as of
each of December 31, 2016 and December 31, 2017. To the knowledge of the
Company, there is no reason that its chief executive officer and chief financial
officer will not be able to give the certifications and attestations required
pursuant to the rules and regulations adopted pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002, without qualification, when next due.

 

10

--------------------------------------------------------------------------------

 

 

Section 4.13 Absence of Changes. Since December 31, 2017, the Company and its
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary course of business consistent with past practice or its business
expansion plans as disclosed in the Public Documents and there has not been:

 

(a)     any Material Adverse Effect;

 

(b)     (i) any declaration, setting aside or payment of any dividend or other
distribution with respect to any share capital of the Company or any of its
Subsidiaries (except for dividends or other distributions by any Subsidiary to
the Company or to any of the Company’s wholly owned Subsidiaries or (ii) any
redemption, repurchase or other acquisition of any share capital of the Company
or any of its Subsidiaries;

 

(c)     any material change in any method of accounting or accounting practice
by the Company or any of its Subsidiaries;

 

(d)     any making or revocation of any material Tax election, any settlement or
compromise of any material Tax liability, or any change (or request to any
taxing authority to change) in any material respect of the method of accounting
of the Company or any of its Subsidiaries for Tax purposes;

 

(e)     any amendment to the Memorandum and Articles of the Company;

 

(f)     any incurrence of material indebtedness for borrowed money or any
guarantee of such indebtedness for another Person or any issue or sale of debt
securities, warrants or other rights to acquire any debt security of the Company
or any of its Subsidiaries;

 

(g)     any adoption of resolution to approve or petition or similar proceeding
or order in relation to a plan of complete or partial liquidation, dissolution,
scheme of arrangement, merger, consolidation, restructuring, recapitalization or
other reorganization of the Company or any of its Subsidiaries;

 

(h)     any receiver, trustee, administrator or other similar Person appointed
in relation to the affairs of the Company or its property or any part thereof;
or

 

(i)     any agreement to carry out any of the foregoing.

 

Section 4.14 Contracts. Each of the Material Contracts is valid and in full
force and effect, is enforceable in accordance with its terms, subject to the
Bankruptcy and Equity Exception, and will continue to be so immediately after
the Closing. Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches or defaults which would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect.
To the Company’s knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time or both) will,
or would reasonably be expected to: (A) result in a material violation or breach
of any of the provisions of any Material Contract, (B) give any Person the right
to declare a default or exercise any remedy under any Material Contract, (C)
give any Person the right to accelerate the maturity or performance of any
Material Contract or (D) give any Person the right to cancel, terminate or
modify any Material Contract, except, in each case, as would not have, or
reasonably be expected to have, a Material Adverse Effect. A “Material Contract”
shall refer to any of the following to which the Company or any of its
Subsidiaries is party or subject to, or bound by, in each case, as of the date
of this Agreement:

 

(a)     any Contract relating to Intellectual Property that is material to the
Company and its Subsidiaries, taken as a whole;

 

11

--------------------------------------------------------------------------------

 

 

(b)     any Contract that would be required to be filed or furnished by the
Company pursuant to the Instructions to Exhibits of Form 10-K under the Exchange
Act;

 

(c)     any Contract that the Company reasonably believes calls for prospective
fixed and/or contingent payments to the Company or any of its Subsidiaries in
excess of US$300,000 in the aggregate under each such Contract;

 

(d)     any Contract involving payments in excess of US$300,000 in the aggregate
under each such Contract;

 

(e)     any Contract, including any distribution agreements, containing
covenants directly or explicitly limiting in any material respect the freedom of
the Company and its Subsidiaries as a whole to compete in any geographic area,
industry or line of business or with any Person or to offer any of its products
or services, or any material exclusivity agreement relating to Intellectual
Property, business opportunity or any resources or assets of the Company or any
of its Subsidiaries;

 

(f)     any indenture, mortgage, promissory note, loan agreement, guaranty or
other agreement or commitment for the borrowing of money or pledging or granting
a security interest in respect of an amount in excess of US$300,000 in the
aggregate;

 

(g)     any employment contracts, severance or other agreements with officers or
directors, or any employment contracts, severance or other agreements that
contain special compensation or golden parachute payment with employees,
stockholders or consultants, of the Company or any of its Subsidiaries or
Persons related to or affiliated with such Persons;

 

(h)     share redemption or purchase agreements or other agreements affecting or
relating to the share capital of the Company or any of its Subsidiaries,
including, without limitation, any agreement with any shareholder of the Company
or any of its Subsidiaries which includes, without limitation, anti-dilution
rights, voting arrangements or operating covenants;

 

(i)     any pension, profit sharing, retirement, share option or share ownership
plans;

 

(j)     any royalty or dividend arrangement that involves the payment by the
Company of more than US$100,000 annually based on the revenues or profits of the
Company or any of its Subsidiaries or based on the revenues or profits derived
from any Material Contract;

 

(k)     any material acquisition, merger, asset purchase or other similar
agreement;

 

(l)     any sales agreement with any key customer of the Company;

 

(m)     any Contract under which the Company or any of its Subsidiaries has
granted any Person any registration rights, or any right of first refusal, first
offer or first negotiation with respect to any Securities or securities of any
Subsidiaries of the Company;

 

(n)     any Contract relating to the formation, creation, operation, management
or Control of any partnership, joint venture, limited liability company or
similar arrangement;

 

(o)     any Contract that contains a put, call or similar right pursuant to
which the Company or any of its Subsidiaries could be required to purchase or
sell, as applicable, any equity interests of any Person; or

 

12

--------------------------------------------------------------------------------

 

 

(p)     any Contract or series of Contracts pursuant to which the Company
Controls any Affiliate.

 

Section 4.15 Environmental Matters.  To the Company's knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, "Environmental
Laws"), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company's knowledge, there is no pending or threatened investigation that might
lead to such a claim.

 

Section 4.16 Insurance.  The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged.  All premiums due and payable under all such policies and bonds have
been, or will be, timely paid, and the Company and its Subsidiaries are in
material compliance with the terms of such policies and bonds.  Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company's knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect. The Company (i) maintains directors' and officers' liability
insurance with financially sound and reputable insurance companies with benefits
and levels of coverage as the Company believes to be prudent and customary for
similarly situated companies, (ii) has timely paid all premiums on such
policies, and (iii) there has been no lapse in coverage during the term of such
policies.

 

Section 4.17 Litigation. Neither the Company nor any of its Subsidiaries, nor
any of their directors or officers in their capacity as such with the Company,
is a party to any, and there are no pending or, to the Company’s knowledge,
threatened, legal, administrative, arbitral or other claims, suits, actions or
proceedings or governmental or regulatory investigations (“Proceedings”) of any
nature (i) against the Company or any of its Subsidiaries or (ii) to which any
of their interests or material properties or assets is subject, except for any
Proceedings which would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, or (iii) any Proceedings that seek to
restrain or enjoin the consummation of the transactions contemplated by the
Transaction Documents. There is no judgment, order, injunction or decree
(“Judgment”) outstanding against Company, any of its Subsidiaries, any of their
equity interests, material properties or assets, or any of their directors and
officers (in their capacity as directors and officers), except for any Judgment
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.18 Compliance with Applicable Laws; Permits. (a) The Company and each
of its Subsidiaries have conducted their businesses in compliance with all
applicable U.S. and other national, federal, provincial, state and other Laws
(including any applicable antitrust or competition Laws) and applicable
requirements of the NASDAQ in all material respects.

 

(b)     The Company and each of its Subsidiaries have all permits, licenses,
authorizations, consents, orders and approvals (collectively, “Permits”) of, and
have made all filings, applications and registrations with, any Governmental
Authority that are required in order to carry on their business as presently
conducted, except where the failure to have such Permits or the failure to make
such filings, applications and registrations, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and all such
Permits are in full force and effect and, to the knowledge of the Company, no
suspension or cancellation of any of them is threatened, and all such filings,
applications and registrations are current, except where such absence,
suspension or cancellation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------

 

 

(c)     The Company is not in violation of any listing requirements of the
NASDAQ and has no knowledge of any facts that would reasonably be expected to
lead to delisting or suspension of its Common Stocks from the NASDAQ in the
foreseeable future.

 

Section 4.19 Tax Status. The Company and each of its Subsidiaries (a) has made
or filed in a timely manner (within any applicable extension periods) and in the
appropriate jurisdictions all foreign, federal and state income and all other
tax returns, reports, information statements and other documentation (including
any additional or supporting materials) required to be filed or maintained in
connection with the calculation, determination, assessment or collection of any
and all federal, state, local, foreign and other taxes, levies, fees, imposts,
duties, governmental fees and charges of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereto), including, without limitation, taxes imposed on, or measured
by, income, franchise, profits, gross income or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, stock transfer, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, environmental,
transfer and gains taxes and customs duties (each a “Tax”), including all
amended returns required as a result of examination adjustments made by any
Governmental Authority responsible for the imposition of any Tax (collectively,
the “Returns”), and such Returns are true, correct and complete in all material
respects, (b) has paid all Taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such Returns,
except those being contested in good faith, not finally determined, and (c) has
set aside on its books provision reasonably adequate for the payment of all
Taxes for periods subsequent to the periods to which such Returns apply. Neither
the Company nor any of its Subsidiaries has received notice regarding unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction and the Company is not aware of any reasonable basis for such
claim. No Returns filed by or on behalf of the Company or any of its
Subsidiaries with respect to Taxes are currently being audited or examined.
Neither the Company nor any of its Subsidiaries has received notice of any such
audit or examination.

 

Section 4.20 Patents and Trademarks.  The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the "Intellectual Property") necessary for
the conduct of their respective businesses as currently conducted or as proposed
to be conducted as disclosed in the SEC Reports except where the failure to own,
possess, license or have such rights would not have or reasonably be expected to
have a Material Adverse Effect.  Except as set forth in the SEC Reports and
except where such violations or infringements would not have or reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (i) other than with respect to licensed Intellectual Property, there are
no rights of third parties to any such Intellectual Property; (ii) to the
Company's Knowledge, there is no infringement by third parties of any such
Intellectual Property; (iii) there is no pending or, to the Company's Knowledge,
threatened Proceeding by others challenging the Company's and/or its
Subsidiaries' rights in or to any such Intellectual Property (other than
licensed Intellectual Property in which case to the Company's knowledge there is
no such Proceeding by others pending or threatened); (iv) there is no pending
or, to the Company's knowledge, threatened Proceeding by others challenging the
validity or scope of any such Intellectual Property (other than licensed
Intellectual Property in which case to the Company's knowledge there is no such
Proceeding by others pending or threatened); and (v) there is no pending or, to
the Company's knowledge, threatened Proceeding by others that the Company and/or
any Subsidiary infringes or otherwise violates any patent, trademark, service
mark, trade name, copyright, invention, trade secret, technology, Internet
domain name, know-how or other proprietary rights of others.

 

14

--------------------------------------------------------------------------------

 

 

Section 4.21 Labor and Employment Matters. (a) Neither the Company nor any of
its Subsidiaries is a party to or bound by any collective bargaining agreement
or other labor union contract applicable to persons employed by the Company or
any of its Subsidiaries as of the date hereof. There are no unfair labor
practice complaints pending, or to the knowledge of the Company, threatened,
against the Company or any of its Subsidiaries before any Governmental
Authority. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of the Company or its
Subsidiaries (i) is in compliance with all applicable Laws relating to
employment and employment practices, (ii) has withheld and paid in full to the
appropriate Governmental Authority, or is holding for payment not yet due to
such Governmental Authority, all amounts required to be withheld from or paid
with respect to the Company’s employees, and (iii) is not liable for any arrears
of wages, taxes, penalties or other sums for failure to comply with any of the
foregoing. There is no material claim with respect to payment of wages, salary,
overtime pay, withholding individual income taxes, social security fund or
housing fund that has been asserted and is now pending or, to the knowledge of
the Company, threatened before any Governmental Authority with respect to any
persons currently or formerly employed by the Company or any of its
Subsidiaries. There is no Proceeding with respect to a material violation of any
occupational safety or health standards that has been asserted or is now pending
or, to the knowledge of the Company, threatened with respect to the Company or
any of its Subsidiaries.

 

(b)     Each Company Employee Plan is in compliance in all material respects
with its terms and the requirements of all applicable Laws. No Proceeding is now
pending or, to the knowledge of the Company, threatened with respect to any
Company Employee Plan (other than claims for benefits in the ordinary course).
All employer and employee contributions to each Company Employee Plan required
by applicable Laws or by the terms of such Company Employee Plan have been made,
or, if applicable, accrued in accordance with normal accounting practices and in
compliance in all material respects with its terms and the requirements of all
applicable Laws. Each Company Employee Plan required to be registered has been
registered and has been maintained in good standing with applicable Governmental
Authorities.

 

Section 4.22 Title to Property and Assets. (a) Each of the Company and its
Subsidiaries has good and marketable title to, or a legal and valid right to
use, all properties and assets (whether tangible or intangible) that it purports
to own (including as reflected in its balance sheet) or that it uses, free and
clear of any and all Encumbrances, except for any defects in title or right or
any Encumbrances that would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect. Such properties and
assets collectively represent in all material respects all properties and assets
necessary for the conduct of the business of the Company and its Subsidiaries as
presently conducted.

 

(b)     Except as would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect, (i) all current
leases and subleases of property and assets entered into by the Company or any
of its Subsidiaries are in full force and effect, valid and effective in
accordance with their terms, subject to the Bankruptcy and Equity Exception,
(ii) each of the Company and its Subsidiaries is in compliance with such leases
and subleases, and (iii) the Company or such Subsidiary, as applicable, holds
valid leasehold interests in the leased or subleased property and assets subject
thereto, free of any and all Encumbrances. Neither the Company nor any of its
Subsidiaries owns, holds, is obligated under or is a party to, any option, right
of first refusal or other contractual right to purchase, acquire, sell, assign
or dispose of any real estate or any portion thereof or interest therein.

 

15

--------------------------------------------------------------------------------

 

 

Section 4.23 Transactions With Affiliates. None of the officers or directors of
the Company is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director or any entity in which any officer or director has a substantial
interest or is an officer, director, trustee or partner, other than (a) for
payment of salary or consulting fees for services rendered, (b) reimbursement
for expenses incurred on behalf of the Company and (c) for other employee
benefits, including stock option agreements under the Company Employee Plans.

 

Section 4.24 Brokers and Finders. Neither the Company nor any of its Affiliates
is a party to any agreement, arrangement or understanding with any Person that
would give rise to any valid right, interest or claim against or upon the
Purchaser or the Company for any brokerage commission, finder’s fee or other
similar compensation, as a result of the transactions contemplated by the
Transaction Documents.

 

Section 4.25 No Additional Representations. The Company acknowledges that the
Purchaser make no representations or warranties as to any matter whatsoever
except as expressly set forth in this Agreement or in any certificate delivered
by the Purchaser to the Company in accordance with the terms hereof and thereof.

 

Article V

AGREEMENTS OF THE PARTIES

 

Section 5.01 Further Assurances. Each of the Purchaser and the Company shall use
its reasonable best efforts to fulfill or obtain the fulfillment of the
conditions precedent to the consummation of the transactions contemplated by
this Agreement on a timely basis, including the execution and delivery of any
documents, certificates, instruments or other papers that are reasonably
required for the consummation of such transactions, and will cooperate and
consult with the other and use its reasonable best efforts to prepare and file
all necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary Permits of,
or any exemption by, all Governmental Authorities, necessary or advisable to
consummate the transactions contemplated by this Agreement.

 

Section 5.02 Expenses. Except as otherwise provided in this Agreement and the
other Transaction Documents, each party shall bear and pay its own costs, fees
and expenses incurred by it in connection with the Transaction Documents and the
transactions contemplated by the Transaction Documents.

 

Section 5.03 Confidentiality. (a) Each party shall keep confidential any
non-public material or information with respect to the business operations,
financial conditions, and other aspects of the other parties which it is aware
of, or have access to, in signing or performing this Agreement, the Note and the
other Transaction Documents (including written or non-written information, the
“Confidential Information”). Confidential Information shall not include any
information that is (a) previously known on a non-confidential basis by the
receiving party, (b) in the public domain through no fault of such receiving
party, its Affiliates or its or its Affiliates’ officers, directors or
employees, (c) received from a party other than the Company or the Company’s
representatives or agents, so long as such party was not, to the knowledge of
the receiving party, subject to a duty of confidentiality to the Company or (d)
developed independently by the receiving party without reference to confidential
information of the disclosing party. No party shall disclose such Confidential
Information to any third party. Any Party may use the Confidential Information
only for the purpose of, and to the extent necessary for performing this
Agreement and the other Transaction Documents; and shall not use such
Confidential Information for any other purposes. The parties hereby agree, for
the purpose of this Section 5.03, that the existence and terms and conditions of
this Agreement and exhibits hereof shall be deemed as Confidential Information.

 

16

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provisions in this Section 5.03, if any party
believes in good faith that any announcement or notice must be prepared or
published pursuant to applicable Laws (including any rules or regulations of any
securities exchange or valid legal process) or information is otherwise required
to be disclosed to any Governmental Authority, such party may, in accordance
with its understanding of the applicable Laws, make the required disclosure in
the manner it deems in compliance with the requirements of applicable Laws;
provided that the parties, to the extent permitted by applicable Law, will
consult with each other before issuance, and provide each other the opportunity
to review, comment upon and concur with, and use all reasonable efforts to agree
on any press release or public statement with respect to this Agreement or the
other Transaction Documents and the transactions contemplated hereby and
thereby, and will not (to the extent practicable) issue any such press release
or make any such public statement prior to such consultation and agreement,
except as may be required by Law or any listing agreement with or requirement of
the NASDAQ or any other applicable securities exchange, provided that the
disclosing party shall, to the extent permitted by applicable Law or any listing
agreement with or requirement of the NASDAQ or any other applicable securities
exchange and if reasonably practicable, inform the other party about the
disclosure to be made pursuant to such requirements prior to the disclosure.

 

(c)     Each party may disclose the Confidential Information only to its
Affiliates and its and its Affiliates’ officers, directors, employees, agents
and representatives on a need-to-know basis in the performance of the
Transaction Agreements; provided that, such party shall ensure such Persons
strictly abide by the confidentiality obligations hereunder.

 

(d)     The confidentiality obligations of each party hereunder shall survive
the termination of this Agreement. Each party shall continue to abide by the
confidentiality clause hereof and perform the obligation of confidentiality it
undertakes until the other party approves release of that obligation or until a
breach of the confidentiality clause hereof will no longer result in any
prejudice to the other party.

 

Section 5.04 Reservation of Shares. The Company shall maintain a reserve from
its duly authorized but unissued shares, sufficient Common Stocks to enable the
Company to comply with its obligations to issue the Purchased Shares.

 

Section 5.05 Information and Inspection Rights. The Company shall permit,
subject to reasonable confidentiality provisions required by the Company as a
publically-traded company, and shall cause each of its Subsidiaries to permit,
each Purchaser, its respective representatives or any independent auditor or
legal counsel appointed by the Purchaser, during normal business hours following
reasonable notice by the Purchaser to the Company, to (i) visit and inspect any
of the properties of the Company or any of its Subsidiaries, (ii) examine the
books of account and records of the Company or any of its Subsidiaries, and
(iii) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers, and management employees of the
Company or any of its Subsidiaries.

 

Section 5.06 Directors and Officers Insurance. The Company shall as from the
Closing maintain or procure the maintenance of reasonable director and officer
indemnity insurance policies with one or more reputable insurance companies in
respect of all directors and officers of the Company. In all such insurance
policies, the Purchaser Director shall be named as an insured in such a manner
as to provide the Purchaser Director the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors.

 

17

--------------------------------------------------------------------------------

 

 

Article VI

MISCELLANEOUS

 

Section 6.01 Survival. Other than the representations and warranties set forth
in Sections 3.01, 3.02, 4.01, 4.02, 4.03 and 4.06, which shall survive the
Closing indefinitely, the representations and warranties of the parties set
forth in Articles III and IV of this Agreement shall survive the execution and
delivery of this Agreement and the Closing until the date that is 24 months
after the Closing. All of the covenants or other agreements of the parties
contained in this Agreement shall survive the Closing until fully performed in
accordance with their terms.

 

Section 6.02 Indemnification.

 

(a)     Indemnification of Purchaser. The Company (the “Indemnitor”) shall
defend, protect, indemnify and hold harmless the Purchaser and its Affiliates,
shareholders, partners, members, officers, directors, employees, agents or other
representatives (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, diminution in value, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Indemnitor in this
Agreement and other Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Indemnitor contained in this Agreement or the
other Transaction Documents, and (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party arising out of or as a result
of any breach of any representation or warranty made by the Indemnitor or any
breach of any covenant, agreement or obligation of the Indemnitor under the
Transaction Documents. To the extent that the foregoing undertaking by the
Indemnitor may be unenforceable for any reason, the Indemnitor shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable Law.

 

(b)     Indemnification of Company. Purchaser shall defend, protect, indemnify
and hold harmless the Company and its Affiliates, shareholders, partners,
members, officers, directors, employees, agents or other representatives
(collectively, “Company Indemnitees”) from and against any and all actions,
causes of action, suits claims, losses, diminution in value, costs, penalties,
fees, liabilities, damages, and expenses in connection therewith (irrespective
of whether any such Company Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Company Indemnified Liabilities”), incurred by any
Company Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by Purchaser
in this Agreement and other Transaction Documents, (b) any breach of any
covenant, agreement or obligation of Purchaser contained in this Agreement or
the other Transaction Documents, and (c) any cause of action, suit or claim
brought or made against such Company Indemnitee by a third party arising out of
or as a result of any breach of any representation or warranty made by Purchaser
or any breach of any covenant, agreement or obligation of Purchaser under the
Transaction Documents. To the extent that the foregoing undertaking by Purchaser
may be unenforceable for any reason, Purchaser shall make the maximum
contribution to the payment and satisfaction of each of the Company Indemnified
Liabilities that is permissible under applicable Law.

 

18

--------------------------------------------------------------------------------

 

 

Section 6.03 Limitation to the Indemnitor’s Liability. Notwithstanding anything
to the contrary in this Agreement:

 

(a)     the Indemnitor shall have no liability to the Indemnitees under Section
6.02(a) with respect to any misrepresentation or breach of any representation or
warranty made by the Indemnitor in this Agreement unless the aggregate amount of
Indemnified Liabilities suffered or incurred by the Indemnitees thereunder
exceeds US$100,000, in which case the Indemnitor shall be liable for all
Indemnified Liabilities pursuant to Section 6.02(a); provided that, the
limitation under this Section 6.03(a) shall not apply to (i) any
misrepresentation or breach of any representation or warranty under Section
4.01, 4.02, 4.06 or 4.19 hereof or (ii) any Indemnifiable Liabilities resulting
from or arising out of, directly or indirectly, fraud, intentional concealment
of material facts or other willful misconduct on the part of the Indemnitor.

 

(b)     the maximum aggregate liabilities of the Indemnitor in respect of
Indemnified Liabilities pursuant to Section 6.02(a) with respect to any
misrepresentation or breach of any representation or warranty made by the
Indemnitor in this Agreement shall be subject to a cap equal to the Purchased
Shares Purchase Price; provided that, the cap under this Section 6.03(b) shall
not apply to (i) any misrepresentation or breach of any representation or
warranty under Section 4.01, 4.02, 4.06 or 4.19 hereof or (ii) any Indemnifiable
Liabilities resulting from or arising out of, directly or indirectly, fraud,
intentional concealment of material facts or other willful misconduct on the
part of the Indemnitor; and

 

(c)     notwithstanding any other provision contained herein and except in the
case of fraud, intentional misrepresentation and/or willful misconduct, from and
after the Closing, this Section 6.03 shall be the sole and exclusive remedy of
any of the Indemnitees for any claims against the Indemnitor arising out of or
resulting from this Agreement and the transactions contemplated hereby; provided
that the Indemnitee shall also be entitled to specific performance or other
equitable remedies in any court of competent jurisdiction pursuant to Section
6.14 hereof.

 

(d)     Notwithstanding anything in this Agreement to the contrary, for the sole
purpose of determining the amount of Indemnified Liabilities (and not for
determining whether any misrepresentation or breach of representations or
warranties have occurred), the representations and warranties contained in
Article IV shall be deemed to have been made without being qualified by
“materiality” or “Material Adverse Effect” or similar qualifications, except to
the extent such “materiality” qualifier or word of similar import is used for
the express purpose of listing any information on the Disclosure Letter rather
than qualifying a statement.

 

Section 6.04 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to
principles of conflict of laws thereunder.

 

Section 6.05 Arbitration. (a) Any dispute, controversy, difference or claim
arising out of or relating to this letter agreement, including the existence,
validity, interpretation, performance, breach or termination thereof or any
dispute regarding non-contractual obligations arising out of or relating to it
shall be referred to and finally resolved by arbitration administered by the
American Arbitration Association in force when the Notice of Arbitration is
submitted.

 

(b)     The seat of arbitration shall be Phoenix, Arizona.

 

(c)     The number of arbitrators shall be three. The arbitrators shall be
appointed in accordance with the American Arbitration Association rules.

 

(d)     It shall not be incompatible with this arbitration agreement for any
party to seek interim or conservatory relief from courts of competent
jurisdiction before the constitution of the arbitral tribunal.

 

Section 6.06 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. A facsimile or “PDF” signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.

 

19

--------------------------------------------------------------------------------

 

 

Section 6.07 Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the parties. In such event, the
parties shall use commercially reasonable efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement, which most nearly
effects the parties’ intent in entering into this Agreement.

 

Section 6.08 Entire Agreement. This Agreement, the Registration Rights Agreement
and the other Transaction Documents, together with all the schedules and
exhibits hereto and thereto and the certificates and other written instruments
delivered in connection therewith from time to time on and following the date
hereof, constitute and contain the entire agreement and understanding of the
parties with respect to the subject matter hereof and thereof and supersedes any
and all prior negotiations, correspondence, agreements, understandings, duties
or obligations between the parties respecting the subject matter hereof and
thereof.

 

Section 6.09 Notices. Except as may be otherwise provided herein, any notices,
consents, waivers or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered: (a) upon receipt, when delivered personally; (b) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one (1)
Business Day after deposit with an internationally recognized overnight courier
service; or (d) when sent by confirmed electronic mail if sent during normal
business hours of the recipient, or if not, then on the next Business Day, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

  Kona Grill, Inc.  

Address:

15059 N. Scottsdale Road
Suite M-300
Scottsdale, AZ 85254

 

Telephone:

(480) 922-8100

 

Email:

hing@konagrill.com

 

Facsimile:

(480) 991-6811

 

Attention:

Christi Hing

 

with a copy (for informational purposes only) to:

 

  Douglas T. Holod  

Address:

3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-4140

 

Telephone:

(612) 672-8313

 

Email:

doug.holod@maslon.com

 

Facsimile:

(612) 642-8313

 

Attention:

Douglas T. Holod

 

20

--------------------------------------------------------------------------------

 

 

If to the Purchaser: 

 

  Berke Bakay  

Address:

15059 N. Scottsdale Road, Suite M-300
Scottsdale, AZ 85254

 

Telephone:

(480) 429-5407

 

Email:

bakay@konagrill.com

 

Attention:

Berke Bakay

 

A party may change or supplement the addresses given above, or designate
additional addresses, for purposes of this Section 6.09 by giving the other
parties written notice of the new address in the manner set forth above.

 

Section 6.10 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of, and be enforceable by, only the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person (other
than the Indemnitees) any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 6.11 Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and shall be binding upon, the successors and permitted
assigns of the parties hereto. Except as otherwise provided herein, neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any party hereto (whether by operation of law or otherwise) without
the prior written consent of the other party; provided, however, that the
Purchaser may assign any of its rights, interests, or obligations hereunder to
an Affiliate of the Purchaser without the prior written consent of the Company,
including but not limited to the rights to purchase and acquire the Purchased
Shares from the Company.

 

Section 6.12 Construction. Each of the parties has participated in the drafting
and negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

 

Section 6.13 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 6.14 Specific Performance. The parties hereto acknowledge and agree
irreparable harm may occur for which money damages would not be an adequate
remedy in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, in addition to any other remedies at law or in
equity, the parties to this Agreement shall be entitled to injunction to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without posting any bond or other undertaking.

 

Section 6.15 Amendment; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by all the parties
hereto. The observance of any provision in this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by the written consent of the party against whom such waiver is to be
effective. Any amendment or waiver effected in accordance with this Section 6.15
shall be binding upon the Company and the Purchaser and their respective
assigns. It is agreed that no delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

 

KONA GRILL, INC.

 

 

 /s/ Christi Hing

Name: Christi Hing

Title:   Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

 

/s/ Berke Bakay

Name: Berke Bakay

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Registration Rights Agreement

 